DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a holding member that holds the light source sealed with the resin and the slit” in claim 4 and 
“a holding member that holds the member including the fluorescent substance and the light source” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Masubuchi et al (JP 2015087185 A), cited in IDS, references to translation in IDS, hereinafter “Masubuchi”, and further in view of LaPlante et al. (US 2009/0201577), hereinafter “LaPlante”.
Regarding claim 1, Masubuchi teaches an automatic analysis apparatus (abstract, Figs. 1, 3, 4-7, 21) comprising: 
a light source that generates light having a center wavelength (Fig. 4, ref 251, paragraph [0022]);
a fluorescent substance that is excited with the light of the light source to emit light, and that generates light having a wavelength of 340 nm to 800 nm, together with transmitted light from the light source (paragraphs [0033], [0044]-[0045]); 
a condenser lens (ref 257, paragraph [0029]); 
at least one slit (ref 261, paragraph [0030]); 
a reaction cell, that holds a reaction solution in which a specimen and a reagent are mixed, and that the light from the light source and the light from the fluorescent substance enter (ref 31, paragraphs [0011], [0014]); and 
a detector that detects light transmitted through the reaction cell (ref 253, paragraph [0022]),
wherein the light source, the fluorescent substance, the condenser lens, and the slit are provided along a straight line corresponding to an optical axis (as shown in Fig. 4), and
wherein the width of an opening of the slit is equal to or narrower than the width of a ray forming an image of the light source at the position of the slit (paragraph [0029]).
Masubuchi is silent regarding the light source that generates light having a center wavelength equal to or shorter than 340 nm.
However, LaPlante teaches a fluorescence microscope (abstract) including wherein the light source that generates light having a center wavelength equal to or shorter than 340 nm (paragraph [0016] teaches a LED with a wavelength from 200-400 nm, therefore the center wavelength is 300 nm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Masubuchi with the teaching of LaPlante by including wherein the light source that generates light having a center wavelength equal to or shorter than 340 nm in order to have a suitable light source to cause excitation fluorescence of the selected substance.
Regarding claim 2, Masubuchi is silent regarding wherein the slit includes a first slit and a second slit, and wherein the first slit is provided between a front focal point of the condenser lens and the fluorescent substance, and the second slit is provided between a rear focal point of the condenser lens and the reaction cell.
However, LaPlante teaches wherein the slit includes a first slit and a second slit, and wherein the first slit is provided between a front focal point of the condenser lens and the fluorescent substance, and the second slit is provided between a rear focal point of the condenser lens and the reaction cell (Fig. 1, refs 22, 23; paragraph [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Masubuchi with the teaching of LaPlante by including wherein the slit includes a first slit and a second slit, and wherein the first slit is provided between a front focal point of the condenser lens and the fluorescent substance, and the second slit is provided between a rear focal point of the condenser lens and the reaction cell in order to adjust the intensity of the beam, as taught by LaPlante.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Masubuchi and LaPlante as applied to claim 1 above, and further in view of Ji et al. (EP 2330406 A1), cited in IDS, hereinafter “Ji”.
Regarding claim 3, Masubuchi teaches wherein the light source is sealed with resin (paragraphs [0035], [0061]) but is silent wherein the resin including the fluorescent substance.
However, Ji teaches optical measurement including wherein the light source is sealed with resin including the fluorescent substance (Fig. 1, paragraphs [0005]-[0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Masubuchi with the teaching of Ji by including wherein the light source is sealed with resin including the fluorescent substance in order to convert the excitation light from the LED into a broader range of light.
Regarding claim 4, Masubuchi teaches a holding member that holds the light source sealed with the resin and the slit (inherently disclosed in Fig 4, as the slit and source are not floating in free-space). Masubuchi is silent regarding wherein the slit is provided so as to be in contact with the resin.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the slit is provided so as to be in contact with the resin as it has been held that the particular placement of a device contact is an obvious matter of design choice.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  One would choose the slit in contact with the source to prevent shifting and misalignment of the components.
Regarding claim 5, Masubuchi teaches further comprising a member including the fluorescent substance (ref 833), and is provided on an optical axis of the light source (as shown in fig. 7) but is silent wherein the member including the fluorescent substance is resin including the fluorescent substance or glass coated with the fluorescent substance.
However, Ji teaches optical measurement including wherein the member including the fluorescent substance is resin including the fluorescent substance or glass coated with the fluorescent substance (Fig. 1, paragraphs [0005]-[0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Masubuchi with the teaching of Ji by including wherein the member including the fluorescent substance is resin including the fluorescent substance or glass coated with the fluorescent substance in order to convert the excitation light from the LED into a broader range of light.
Regarding claim 6, Masubuchi teaches a holding member that holds the member including the fluorescent substance and the light source (as shown in Fig. 7), but is silent regarding wherein the member including the fluorescent substance and the light source are configured individually separable from the holding member.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the member including the fluorescent substance and the light source are configured individually separable from the holding member as it has been held that the making components separable is an obvious matter of design choice.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  One would choose to make the components separable in order to replace broken components while keeping the working components.
Regarding claim 7, Masubuchi teaches wherein the holding member further holds the slit (inherently disclosed in Fig 4, as the slit and source are not floating in free-space). Masubuchi is silent regarding wherein the slit is provided so as to be in contact with the member including the fluorescent substance.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the slit is provided so as to be in contact with the member including the fluorescent substance as it has been held that the particular placement of a device contact is an obvious matter of design choice.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  One would choose the slit in contact with the member to prevent shifting and misalignment of the components.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masubuchi and LaPlante as applied to claim 1 above, and further in view of Chen et al. (US 2016/ 0011115), hereinafter “Chen”.
Regarding claim 8, Masubuchi teaches wherein the light source is a light emitting diode (paragraph [0022]), but is silent regarding wherein the apparatus further comprises a temperature stabilizer that cools and temperature-stabilizes the light source to 25° C. or less.
However, Chen teaches an optical measurement device (abstract) including a temperature stabilizer that cools and temperature-stabilizes the light source to 25° C. or less (paragraph [0125].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Masubuchi with the teaching of Chen by including a temperature stabilizer that cools and temperature-stabilizes the light source to 25° C. or less in order to prevent thermal fluctuations in the light source, causing a variation of the wavelength.
Regarding claim 9, Masubuchi is silent regarding wherein the temperature stabilizer includes a Peltier device.
However, Chen teaches an optical measurement device (abstract) including wherein the temperature stabilizer includes a Peltier device (paragraph [0125].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Masubuchi with the teaching of Chen by including wherein the temperature stabilizer includes a Peltier device as a Peltier device is a well-known temperature stabilizer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877